Appeal from judgment of the Supreme Court, New York County, entered on *514October 15, 1971, which denied a motion for a writ of habeas corpus and reduced bail from $100,000 to $25,000, unanimously dismissed, without costs and without disbursements. The relator posted the reduced bail and was discharged from custody. Having provided the bail and having been dismissed from the custody of the warden to whom the writ was addressed, appellant is precluded from further relief in habeas corpus. (People ex rel. Wilder v. Markley, 26 N Y 2d 648; People ex rel. Schlanger v. Phimister, 35 A D 2d 1003.) Concur Nunez, J. P., Kupferman, McNally, Tilzer and Eager, JJ.